Videla v City Univ. of N.Y. (2022 NY Slip Op 06878)





Videla v City Univ. of N.Y.


2022 NY Slip Op 06878


Decided on December 01, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 01, 2022

Before: Manzanet-Daniels, J.P., Moulton, González, Higgitt, JJ. 


135513 Appeal No. 16766-16766A Case No. 2022-00739 2022-01089 

[*1]Giuliana Videla et al., Claimants-Appellants,
vThe City University of New York, Defendant-Respondent. 


Leeds Brown Law, P.C., Carle Place (Michael A. Tompkins of counsel), for appellants.
Letitia James, Attorney General, New York (Andrea W. Trento of counsel), for respondent.

Order of the Court of Claims of the State of New York (David A. Weinstein, J.), entered July 1, 2021, which, insofar as appealed from as limited by the briefs, granted defendant's motion to dismiss claimants' class action for failure to comply with Court of Claims Act § 11(b), and the related claims for attorneys' fees, costs, and disbursements, unanimously affirmed, without costs. Appeal from order, same court and Judge, entered January 18, 2022, unanimously dismissed, without costs, as abandoned.
The Court of Claims properly dismissed the class action claims as claimants failed to satisfy the pleading requirements found in Court of Claims Act § 11(b), which must be strictly construed (see Weaver v State of New York, 82 AD3d 878 [2d Dept 2011], lv dismissed 17 NY3d 778 [2011], lv denied 19 NY3d 804 [2012]; Moreland v State of New York, 200 AD3d 1362, 1363-1364 [3d Dept 2021], lv denied 38 NY3d 906 [2022]). Given that dismissal, the court properly dismissed the claims for attorneys' fees, costs, and disbursements that were predicated upon the class action claims.
We have considered claimants' remaining argument that dismissal should have been preceded by notice to putative class members and find it unavailing. Claimants have otherwise abandoned their appeal from the rulings in the two Court of Claims orders.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 1, 2022